t c summary opinion united_states tax_court arunas savulionis and ilona r savulionis petitioners v commissioner of internal revenue respondent docket no 9144-12s filed date arunas savulionis and ilona r savulionis pro_se jayne michele wessels for respondent summary opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated section references are to the internal revenue continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined the following deficiencies in and accuracy-related_penalties with respect to petitioners’ federal_income_tax penalty year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure the issues for decision for each year are whether petitioners are entitled to various deductions claimed on schedule c profit or loss from business and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found at the time the petition was filed and at all other times relevant here petitioners resided in philadelphia continued code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure arunas savulionis petitioner is a vascular ultrasound technologist he is the sole_proprietor of a vascular ultrasound and technology business named arunas savulionis sole_proprietorship sole_proprietorship through the sole_proprietorship petitioner provided vascular ultrasound and technology services for the patients of an outpatient clinic in somers point new jersey clinic during each year in issue in order to do so on the days he was on duty petitioner routinely commuted between his residence and the clinic in his personal car the clinic rather than petitioner billed and received payments from its patients for the treatments they received from petitioner ilona r savulionis was employed as the bookkeeper for the sole_proprietorship for both years in issue at all times relevant petitioners and their daughter lived in a big_number square- foot house house individuals enter and leave the house through a door in the 340-square-foot living room access to the other rooms in the house is through the living room petitioner used the living room for certain business-related purposes but he did not treat any patients there during the years in issue petitioner considered opening a vascular ultrasound and technology laboratory and an ultrasound technologist staffing agency to fill a demand he believed existed for such services in the philadelphia area in the living room of his house he took some preliminary steps to do so as of the close of however he was not engaged in a trade_or_business of doing either petitioners electronically filed their and joint federal_income_tax returns they did not elect to itemize deductions for either year in issue see sec_63 income and deductions attributable to the sole_proprietorship are reported on a schedule c attached to each return all of the income dollar_figure and dollar_figure for and respectively reported on the schedules c is attributable to services petitioner provided to the patients of the clinic through the sole_proprietorship as relevant here the following deductions are claimed on the schedules c expense business use of home dollar_figure dollar_figure meals car and truck big_number big_number big_number big_number the deductions for business use of the home represent household costs allocable to the living room on the basis of area the deductions for meals are attributable to meals consumed while petitioner was at work in somers point new jersey the deductions for car and truck expenses are attributable to driving petitioners’ car between petitioner’s residence and the clinic in the notice and as relevant respondent disallowed substantially_all of the deductions for the above-listed schedule c expenses and imposed a sec_6662 accuracy-related_penalty on several grounds including negligence or disregard of rules or regulations and substantial_understatement_of_income_tax other adjustments made in the notice are computational and need not be addressed discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 this burden requires the taxpayer to substantiate deductions claimed by keeping and producing adequate_records that enable the commissioner to determine the taxpayer’s correct_tax liability sec_6001 65_tc_87 aff’d per curiam f 2d in the notice respondent allowed deductions of dollar_figure and dollar_figure for car and truck expenses for and respectively which according to respondent represents the portion of the car and truck expenses attributable to petitioner’s attendance at continuing professional education conferences petitioners do not claim that the provisions of sec_7491 are applicable and we proceed as though they are not 5th cir 43_tc_824 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs keeping these fundamental principles of federal income_taxation in mind we consider petitioners’ claims to the various deductions here in dispute i home_office expenses petitioners claim home_office expense deductions of dollar_figure and dollar_figure for and respectively these deductions relate to various expenses mortgage interest utilities etc allocable to a portion of petitioners’ house that is the living room except as allowable in sec_280a no deduction is allowed for expenses_incurred by an individual in connection with the individual’s use of a dwelling_unit as a residence during the taxable_year see sec_280a the house is a dwelling_unit within the meaning of sec_280a see sec_280a which petitioners used as a residence during both years in issue see sec_280a there are several exceptions to this general_rule only one of which is relevant here an individual is allowed deductions for expenses attributable to the use of a portion of a dwelling_unit which is exclusively used on a regular basis by the individual as the principal place for any trade_or_business see sec_162 sec_280a according to petitioners the house was petitioner’s principal_place_of_business for the sole_proprietorship for each year in issue and the entire living room of the house to which the deductions here in dispute relate was used exclusively for business purposes respondent disagrees on both points and so do we entry to and exit from the house was through a door in the living room access to all other rooms in the house was through the living room three individuals lived in the house and no doubt congregated in the living room and otherwise engaged in other family activities in that room petitioners’ claim that the entire living room was used exclusively for business purposes is wholly inconsistent with a commonsense notion of the everyday realities of family life of a three-person family residing in a dwelling_unit as described by petitioner because we are not convinced that the entire living room was used exclusively for business purposes during either year in issue petitioners are not entitled to deductions for the expenses attributable to that portion of the house furthermore our finding in that regard operates in and of itself to deny petitioners those deductions regardless of whether the house was the principal place of any of petitioner’s businesses during either year in issue respondent’s disallowances of the deductions attributable to the use of petitioners’ house in petitioner’s business are sustained ii meals expenses petitioners claim deductions of dollar_figure and dollar_figure for and respectively attributable to meals that petitioner consumed during the days he worked at the clinic in somers point new jersey sec_162 allows a taxpayer to deduct ordinary and necessary travel_expenses including amounts for meals paid_or_incurred during the taxable_year if such expenses are paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 38_tc_470 aff’d 321_f2d_504 8th cir the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 as a general_rule a taxpayer’s tax_home is in the vicinity of his principal_place_of_business not where his personal_residence is if different from his principal_place_of_business mitchell v commissioner t c pincite kroll v commissioner t c pincite we are satisfied from what has been presented that petitioner’s tax_home and therefore his home for purposes of sec_162 was the vicinity of the clinic during both years in issue because the clinic was the principal place of petitioner’s business during both years the clinic’s facility in somers point new jersey is the only location where petitioner provided the necessary medical services to the patients of the clinic and his association with the clinic generated all of the income shown on the schedules c because the meals expenses were not paid_or_incurred by petitioner while traveling away from home petitioners are not entitled to a deduction for those expenses for either year in issue respondent’s disallowances of those deductions are sustained iii car and truck expenses for each year in issue the deduction for car and truck expenses is attributable to the use of petitioner’s car to travel between his residence and the clinic in general_expenses for traveling between a taxpayer’s residence and the taxpayer’s regular place of business or employment constitute nondeductible the result would be the same even if the evidence supported a finding that the vicinity of petitioners’ house should be considered petitioner’s tax_home after all there was no need for him to stop and rest when traveling between his residence and the clinic see 389_us_299 113_tc_106 personal expenses see sec_262 413_us_838 326_us_465 63_tc_129 relying upon an exception to this general_rule petitioners argue that the expenses are attributable to the cost of traveling driving between two places of business namely petitioner’s home_office and the clinic see 113_tc_106 76_tc_839 73_tc_766 the exception that petitioners rely upon applies only if the taxpayer’s home_office constitutes the taxpayer’s principal_place_of_business petitioner’s residence was not the principal_place_of_business with respect to his employment with the clinic and it was not a second place of business with respect to his activities in connection with his plans to start a vascular ultrasound and technology laboratory and or an ultrasound technologist staffing agency because those activities had not matured to the level of a trade_or_business as of the close of either year in issue see 480_us_23 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 the expenses that petitioner paid_or_incurred to travel between his residence and the clinic are nondeductible personal expenses see sec_262 respondent’s disallowances of the deductions for those expenses are sustained iv sec_6662 accuracy-related_penalty lastly we consider whether petitioners are liable for a sec_6662 accuracy-related_penalty for either year in issue relying upon various grounds including a substantial_understatement_of_income_tax respondent argues that they are see sec_6662 a - d sec_6662 imposes a penalty of of the portion of an underpayment_of_tax attributable to among other things a substantial_understatement_of_income_tax sec_6662 an understatement of income_tax is substantial within the meaning of sec_6662 if as relevant here the understatement exceeds dollar_figure see sec_6662 sec_1_6662-4 income_tax regs respondent bears the burden of production with respect to the imposition of the penalties imposed in the notice and here in dispute see sec_7491 and that burden has been satisfied because the understatement of income_tax for each year in issue here computed in the same manner as the deficiency will exceed dollar_figure see sec_6211 sec_6662 sec_6664 that being so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see 116_tc_438 see also rule a 290_us_111 sec_6664 provides that the sec_6662 accuracy-related_penalty does not apply to any portion of an underpayment if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b petitioners are not experienced in federal tax matters petitioner is an ultrasound technologist and mrs savulionis is a bookkeeper for the sole_proprietorship for all intents and purposes the underpayment_of_tax required to be shown on petitioners’ federal_income_tax return for each year in issue results from their treatment of their residence as petitioner’s principal_place_of_business and tax_home as noted they are incorrect on both points nevertheless taking into account the pertinent facts and circumstances we are satisfied that they acted in good_faith and had reasonable_cause for their errors accordingly petitioners are not liable for a sec_6662 accuracy-related_penalty for either year in issue to reflect the foregoing decision will be entered under rule
